Citation Nr: 1645401	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  16-58 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to beneficiary travel payments under 38 U.S.C.A. § 111 (West 2014) and 38 C.F.R. Part 70 (2015) for roundtrip travel to a VA health care facility on July 18, 2016.

(The issues of entitlement to service connection for a low back disability, a right leg disability, a left leg disability, a left eye disability, and a left shoulder disability are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from November 1955 to November 1958 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Health Care System in Gainesville, Florida.

The claims file currently before the Board is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  It is not clear that all documents related to this issue are before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's request for reimbursement of transportation costs to and from a medical appointment in July 2016 was denied by a July 2016 decision.  VA received the Veteran's Notice of Disagreement with respect to this issue in August 2016.  The AOJ must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

It appears that the notice of disagreement may have gone to the VA Regional Office rather than the Medical Center.  It does not appear that all documents associated with this claim are part of the electronic record before the Board.  It the matter is not resolved at the AOJ level, all documents should be associated with the record that returns to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to beneficiary travel payments for roundtrip travel to a VA health care facility on July 18, 2016.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If the case is returned to the Board, all pertinent documents in the possession of the Medical Center should be included in the record returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




